ORDER
On November 10, 2003, petitioner was definitely suspended from the practice of law for one year and ordered to pay the costs of the disciplinary proceeding. In the Matter of Belding, 356 S.C. 319, 589 S.E.2d 197 (2003).1 This matter is now before the Court on petitioner’s Petition for Reinstatement pursuant to Rule 33, RLDE, Rule 413, SCACR.
After a hearing, the Committee on Character and Fitness (CCF) filed its Report and Recommendation with the Court recommending petitioner be reinstated to the practice of law. No exceptions were filed.
We accept the CCF’s Report and Recommendation and reinstate petitioner to the practice of law subject to the following two conditions:
*3431. For the first six months of his reinstatement, petitioner shall be supervised by an attorney-mentor approved by the Office of Disciplinary Counsel (ODC). The supervision shall include at least one weekly meeting between petitioner and the mentor. After three months of supervision and at the conclusion of the mentoring period, the mentor shall file a report with ODC documenting petitioner’s progress; and
2. For the first six months of his reinstatement, petitioner shall participate in psychological counseling in such frequency as recommended by his therapist. After three months of counseling and at the end of the six month period, the therapist shall file a report with ODC documenting petitioner’s progress.
In the event the reports required by this order are not filed or petitioner fails to make satisfactory progress with his mentoring or counseling, ODC shall immediately notify this Court.
IT IS SO ORDERED.
JEAN H. TOAL, C.J., JAMES E. MOORE, JOHN H. WALLER, JR., E.C. BURNETT, III, and COSTA M. PLEICONES, JJ.

. Petitioner has paid the costs of the disciplinary proceeding.